Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 7/14/22.
	Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 10-14, 16-18, 20-21, 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al., US 2019/0394786, (“Parron”) in view of Lin et al., US 11,284,387, (“Lin”), newly cited.
Independent Claims
	Regarding independent claim 1, Parron teaches the claim limitations “A method for wireless communication at a first user equipment (UE) (see Fig. 1A for a UE 102), 2comprising: 
3receiving, from a network entity, control signaling indicating a set of resources of 4a sidelink channel available for sidelink communication with a second UE (paragraph no. 0108, “the UE 102 may receive a downlink control message that indicates a resource pool for V2V sidelink transmission”; the downlink control message is received from a base station or gNB 105, see paragraph no. 0087); 
5receiving, from the network entity, a sidelink preemption indication indicating that at least a first 6resource from the set of resources is preempted for communications on the sidelink channel or the access link (see paragraph no. 0110 in combination with paragraph nos. 0091 and 0094-0095 which disclose that the UE 102 receives from the gNB 105 a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame; the preempted selected PRBs are then used by the UE 102 for transmitting a prioritized message via V2V sidelink transmission to one or more of the other UEs 102, see paragraph no. 0110); and 
7communicating a sidelink transmission over the sidelink channel with the 8second UE based at least in part on the sidelink preemption indication” (see paragraph nos. 0110, 0113; the limitation “second UE” reads on one or more of the other UEs 102 that the UE 102 transmits the prioritized message to, see paragraph no. 0113).
Parron does not teach the newly added limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity” as now recited in claim 1.
Lin teaches the newly added limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity.”  See Figs. 6-7 and col. 14, line 61 – col. 15, line 10.  Fig. 6, at step 714 teaches that a base station 710 assigns mode 1 Tx resource pool to a Tx UE 720 which is engaged in sidelink communications with a Rx UE 730.  The mode 1 Tx resource pool is shown in Fig. 7 as mode 1 resource pool 810 which includes a radio resources portion 814 which can be flexibly used depending on the BS scheduling for transmitting sidelink Mode 1 data TBs and cellular uplink PUSCH channel.  Hence, the shared “set of resources” reads on the radio resources portion 814 which is used for both sidelink data communication and cellular uplink PUSCH channel transmission by the Tx UE 720.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lin to provide flexible resource pool sharing as suggested by Lin in col. 4, lines 9-10, and/or to relieve or prevent congestion in a primary-designated sidelink communication resource and/or cellular communication resource, minimizing the risk of inter-services transmission collisions where a common resource pool is allocated for sharing among multiple services and accommodate fast changing traffic demands or uneven demand of services within the same cell, as suggested by Lin in col. 20, lines 36-42.  Hence, collisions between the cellular (e.g., uplink) and sidelink communications can be minimized.
Regarding independent claim 23, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 23, see Fig. 3 for a “processor” (application processor 305) and a “memory” (memory 320).
	Regarding independent claim 16, Parron teaches the claim limitations “A method for wireless communication at a network entity, comprising: 
2transmitting, to a first user equipment (UE), control signaling indicating a set 3of resources of a sidelink channel available for sidelink communication with a second UE (see paragraph no. 0087, “the gNB 105 may transmit a downlink control message that indicates the resource pool”; the downlink control message is transmitted to the UEs 102 which includes a “first UE” UE 102 and the resource pool is for V2V sidelink transmissions by the UE 102 with the other UEs 102, see paragraph no. 0084); 
4determining to preempt a first resource from the set of resources for communications on the sidelink channel or the access link (see paragraph no. 0091, “the gNB 105 may select resources for the V2V sidelink transmission of the prioritized message” and paragraph no. 0094, “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame”); and 
5transmitting, to the first user equipment (UE), a sidelink preemption indication 6indicating the first resource is preempted” (see paragraph no. 0094, “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame” and paragraph no. 0095, “the gNB 105 may transmit the downlink control message to the UE 102”).
Parron does not teach the newly added limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity” as now recited in claim 16.
Lin teaches the newly added limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity.”  See Figs. 6-7 and col. 14, line 61 – col. 15, line 10.  Fig. 6, at step 714 teaches that a base station 710 assigns mode 1 Tx resource pool to a Tx UE 720 which is engaged in sidelink communications with a Rx UE 730.  The mode 1 Tx resource pool is shown in Fig. 7 as mode 1 resource pool 810 which includes a radio resources portion 814 which can be flexibly used depending on the BS scheduling for transmitting sidelink Mode 1 data TBs and cellular uplink PUSCH channel.  Hence, the shared “set of resources” reads on the radio resources portion 814 which is used for both sidelink data communication and cellular uplink PUSCH channel transmission by the Tx UE 720.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lin to provide flexible resource pool sharing as suggested by Lin in col. 4, lines 9-10, and/or to relieve or prevent congestion in a primary-designated sidelink communication resource and/or cellular communication resource, minimizing the risk of inter-services transmission collisions where a common resource pool is allocated for sharing among multiple services and accommodate fast changing traffic demands or uneven demand of services within the same cell, as suggested by Lin in col. 20, lines 36-42.  Hence, collisions between the cellular (e.g., uplink) and sidelink communications can be minimized.
Regarding independent claim 27, this independent claim is a corresponding apparatus (i.e. base station) claim of the method claim 16 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 16 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 27, see Fig. 4 for a “processor” (application processor 405) and a “memory” (memory 420).
Dependent Claims
Regarding claims 2, 24, see paragraph nos. 0127 and 0206 of Parron.
Regarding claims 3, 25, see paragraph nos. 0127 and 0206 of Parron.
Regarding claims 4, 17, 26, 28, see paragraph no. 0127 of Parron.
Regarding claim 6, see paragraph no. 0127 of Parron which discloses that the mute command including the priority information/threshold is transmitted by the gNB 105 to multiple UEs 102 on an implicit “common configuration for a carrier” as that term “common configuration” is broadly construed, see also paragraph no. 0095.
Regarding claims 10, 18, 29, see paragraph no. 0127 of Parron which discloses at least a sidelink resource pool ID, an ID of geographical area/zone, and a sidelink carrier ID.
Regarding claim 11, see paragraph no. 0129 of Parron.
Regarding claim 12, see paragraph nos. 0091, 0110 of Parron.
Regarding claim 13, see paragraph nos. 0091, 0094 of Parron.
Regarding claim 14, see Fig. 10 of Parron for a “first serving cell” defined by the gNB 1004.
Regarding claim 20, see paragraph no. 0127 of Parron in which the limitation “periodicity” reads on the disclosures “periodically occurring in time” or “may periodically signal this command.”
Regarding claim 21, see paragraph no. 0127 of Parron for a sidelink resource pool ID.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron and Lin as applied to claim 2 above and further in view of Zhang et al., US 2019/0387377, (“Zhang”).
Parron teaches “wherein the priority threshold is configured at 2the first UE” (see paragraph no. 0127) but not “for a carrier or a resource pool including the set of resources.”
Zhang teaches configuring a priority threshold at a UE for a carrier, see paragraph no. 0371 which discloses “wherein thresSL-TxPrioritization denotes a priority threshold which may be configured by the eNB or preconfigured, the UE shall adjust … on one or more carriers whose “priority” field has the value greater than or equal to thresSL-TxPrioritization.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by incorporating the teachings of Zhang to make the total transmit power of the UE lower than an allowable maximum transmit power of the UE, as suggested by Zhang in paragraph no. 0371.  See also paragraph no. 0015 of Zhang for additional suggestions to combine the references.
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron and Lin as applied to claim 1 above and further in view of the 3GPP document entitled “Design of Resource Allocation Mode-2 for NR V2X Sidelink Communication” (R1-1912205) by Intel Corporation (“Intel”).
Regarding claim 7, Parron teachesAttorney Docket No. PS604 (107922.0627)Qualcomm Ref. No. 206410 “472identifying a reference signal received power measurement based at least in 3part on receiving the sidelink preemption indication” (see paragraph no. 0098) but not “and 4determining that the reference signal received power measurement satisfies a 5threshold, wherein communicating the sidelink transmission over the sidelink channel is 6based at least in part on the reference signal received power measurement satisfying the 7threshold” as recited in claim 7.
Intel teaches “determining that the reference signal received power measurement satisfies a 5threshold, wherein communicating the sidelink transmission over the sidelink channel is 6based at least in part on the reference signal received power measurement satisfying the 7threshold” (see section 2.6, page 15, which discloses “A UE triggers reselection … SL-RSRP measurement associated with the resource reserved by that different UE is larger than an associated SL-RSRP threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by incorporating the teachings of Intel to enable support for a resource pre-emption mechanism for Mode-2 as suggested by Intel in section 2.6, page 15.
Regarding claims 8-9, see paragraph no. 0127 of Parron.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron and Lin.
Parron teaches that the “sidelink preemption indication corresponds to 3the first serving cell” (see Fig. 10 and e.g., paragraph no. 0127).
Parron does not teach “receiving signaling comprising an indication that the sidelink preemption indication corresponds to 3the first serving cell or the set of serving cells.” 
Parron teaches in paragraph no. 0127 that the mute command/signaling may include various information such as priority information, a sidelink resource pool ID, zone ID, etc.  It does not teach that the mute command/signaling includes an identifier of the serving cell in which the UE 102 is located.  However, this is an obvious modification, especially since such an ID is a well known parameter transmitted by a base station in a cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by transmitting, by a base station, signaling including an identifier of the serving cell to the UE in order to properly identify the cell in which the UE is located for, e.g., handover purposes.
Claims 19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron and Lin as applied to claims 16, 27 above and further in view of Ryu et al., US 2020/0413348, (“Ryu”).
 Parron does not teach but Ryu teaches “transmitting the sidelink preemption indication that indicates a reference 3signal received power threshold” (see paragraph no. 0141 which discloses that a base station transmits the RSRP threshold value to a UE for sidelink communications) as recited in claims 19 and 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by incorporating the teachings of Ryu to improve the preemption of SL resources by using a RSRP threshold to determine if a given sidelink channel is available for communication.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron and Lin as applied to claim 16 above and further in view of Yeo et al., US 11,296,850, (“Yeo”).
Parron does not teach but Yeo teaches “transmitting the sidelink preemption indication that indicates a cast type” (see col. 30, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by incorporating the teachings of Yeo to regulate, by a base station, the sidelink transmissions between a group of UEs by dictating their transmission types. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 23, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112(b) rejections have been withdrawn in view of applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414